Citation Nr: 1816699	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-10 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a left leg condition.

6.  Entitlement to an initial rating in excess of 20 percent for left ankle tarsal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from June 1979 to June 2001, to include periods of ACDUTRA (active duty for training) and INACDUTRA (inactive duty for training).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in relevant part, denied service connection for hearing loss, tinnitus, and back, left leg, and heart conditions, and granted service connection for left ankle tarsal tunnel syndrome, evaluated as 10 percent disabling.  The Veteran filed a notice of disagreement in August 2012.  A statement of the case (SOC) was provided in March 2014.  The Veteran perfected a substantive appeal with the timely submission of a VA Form 9 later in March 2014.  

By way of a March 2014 rating decision, the RO granted an increased rating of 20 percent for the Veteran's service-connected left ankle tarsal tunnel syndrome.  However, as a higher rating is available and the Veteran is presumed to seek the maximum available benefit for a disability, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of the proceeding is of record.

Finally, the Board notes that additional VA treatment records were associated with the claims file following the issuance of the March 2014 SOC.  However, the Board finds that such records are not relevant to the Veteran's claim of entitlement to service connection for a heart condition, as they reflect the current nature of his condition, but do not address the essential issue of onset of the condition during a qualifying period of service.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision on this claim at this time.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and back and left leg conditions and an increased rating for left ankle tarsal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
	

FINDING OF FACT

The probative evidence weighs against a finding that the Veteran became disabled due to a heart condition during a qualifying period of ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart condition are not met. 38 U.S.C. §§ 101, 1110, 1131, 5103A (2012); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VCAA compliant notice was provided to the Veteran via letters dated August 2011, November 2011, January 2012, and April 2012, sent prior to the July 2012 rating decision on appeal.  The Board notes that the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the relevant records for the claim adjudicated herein.  The pertinent evidence associated with the claim consists of service treatment records (STRs), private and VA treatment records, and statements from the Veteran, his wife, and a friend.  The Veteran was notified that while VA has a duty to make reasonable efforts to assist in obtaining evidence, ultimately it is the claimant's responsibility to submit relevant evidence in support of a claim.  VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Board therefore finds that VA's duty to assist in obtaining the relevant records is met.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Legal Criteria

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C. § 101(2), (24); 38 C.F.R. § 3.6(a).  When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that a veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  In regard to INACDUTRA, there must be some evidence that a veteran became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service" and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.   

In the event that a veteran incurred or aggravated a disease or injury during a period of ACDUTRA; or injury (not disease) incurred or aggravated during a period of INACDUTRA, by virtue of which the appellant would be a "veteran," to include such status for any disabilities thereafter contended to have been incurred or aggravated during that same period.  See Hill v. McDonald, 28 Vet. App. 243 (2016).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

B.  Heart Condition

The Veteran contends that service connection is warranted for a heart condition.

The July 2012 rating decision denied service connection on the grounds that the evidence did not show a current disability or an event, disease, or injury in service.  

In his application for benefits, the Veteran reported suffering a heart attack in 2000, requiring placement of three stents, with additional stents placed in 2007.  VA treatment records from November 2013 reflect that the Veteran sought treatment for a history of coronary artery disease (CAD).  The physician's treatment notes included an impression of CAD. Subsequent VA treatment notes document a history of CAD.  In January 2016, well-controlled hypertension and hyperlipidemia were noted, along with a prior medical history of CAD. Coronary arteriosclerosis in native artery was included on his active problems list.  Therefore, the Board finds that the current disability element is met.

The Board notes that the claimed heart condition is a disease; therefore, service connection can be granted only if it was incurred when the Veteran was on active duty or ACDUTRA or if the Veteran sustained a heart attack during a period of  INACDUTRA.  See 38 U.S.C. §§ 101(2), (24), 1110; 38 C.F.R. § 3.6.  As the Veteran did not serve on active duty, his heart condition must have had its onset during a period of ACDUTRA or that he suffered a heart attack during a period of INACDUTRA.  Thus, the date of its onset is key to determining whether service connection is warranted.  

In this case, the evidence does not persuasively support a finding that the Veteran was in a period of ACDUTRA when he was diagnosed with a heart condition.  

STRs are silent as to any heart-related conditions.  On a November 1998 Annual Medical Certificate, the Veteran reported a back injury as the result of a car accident in May 1998, but denied taking any medications.  The accompanying Military Physical Profile Serial System reflects that the physician assessed the Veteran's physical capacity or stamina as a 1 (the highest ranking available). This category includes conditions of the heart.  

During the April 2017 hearing before the Board, the Veteran described the sudden onset of a heart condition in August 2000.  He stated that he returned home from a drill and collapsed from chest pain the next morning.  Thereafter, he received treatment for coronary artery disease, including the placement of stents.

The Board finds that while he may have experienced symptoms during his National Guard service, he was not diagnosed with a heart condition during a period of ACDUTRA.  By his own testimony, the heart attack and subsequent treatment occurred outside of a period of ACDUTRA and INACDUTRA.  To the extent that the Veteran has alleged that the heart condition had its onset during service, the Board acknowledges that he is competent to report his observable symptomatology.  See Layno, 6 Vet. App. at 469.  However, he does not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorder of coronary artery disease, and opine on its etiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Thus, his lay statements are afforded little probative value in this regard.

Service connection is in effect for a left ankle injury incurred in 1992, thus he is a "veteran" for this period of ACDUTRA.  However, the alleged onset of the heart condition was not until 2000.  Again, when a claim for service connection is based on a period of ACDUTRA, there must be some evidence that a veteran became disabled as a result of a disease incurred or aggravated in the line of duty during such period.  There is no persuasive evidence that the Veteran became disabled due to a heart disability during a qualifying period of service. 

In summary, as the record does not show the onset of a heart condition occurring during a qualifying period of service, the Board finds that the criteria for service connection have not been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

 
ORDER

Entitlement to service connection for a heart condition is denied.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's remaining claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). 

Left ankle, left leg, bilateral hearing loss, and tinnitus claims

In regard to the Veteran's claims of entitlement to an increased rating for a left ankle nerve condition and service connection for a left leg condition, bilateral hearing loss, and tinnitus, the Board finds that remand is required for the following reasons.

A statement of the case addressing these claims was issued in March 2014.  Subsequently, the Veteran submitted a new application for disability benefits claiming several of the issues already on appeal.  Further VA examinations were conducted in February 2017 (hearing loss and tinnitus) and May 2017 (left leg nerve condition).  Updated VA treatment records relevant to the issues on appeal were also associated with the claims file in February and March 2017.  A note from February 2016 indicated that the Veteran reported persistent back and leg problems since being involved in an accident at work in 2010.  In December 2016, a physician noted left-side numbness involving the face, arm, and leg which suggested a lacunar stroke in the posterior limb of the right internal capsule.  The records also showed that the Veteran was provided with hearing aids. 
 
A supplemental SOC was not issued following the development of this additional evidence.  While an automatic waiver of initial AOJ review may be allowed under certain circumstances if a veteran submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal, this provision does not apply to VA-generated evidence, such as VA examination reports or VA treatment records.  38 U.S.C. § 7105(e).  Moreover, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31  unless the additional evidence is duplicative or not relevant to the issue on appeal. 38 C.F.R. § 19.37(a).  The Veteran's case was transferred to the Board in May 2017.
Accordingly, remand is warranted for AOJ review of the newly developed evidence and issuance of a supplemental SOC. 

Back condition claim

The Veteran contends that service connection is warranted for a back condition sustained as the result of a motor vehicle accident on May 4, 1998, which he alleges occurred while driving home from National Guard service.  

Military personnel records confirm that the Veteran participated in INACDUTRA training on May 2 and 3, 1998.  While injuries incurred proceeding directly to or returning directly from ACDUTRA and INACDUTRA shall be deemed to have been incurred in service, further development is needed to determine the timeline of events leading to the accident.  See 38 U.S.C. § 106(d)(1) (2012); 38 C.F.R. § 3.6(e) (2017).  Per 38 C.F.R. § 3.6(e), to determine whether the Veteran was disabled from an injury while returning directly from INACDUTRA, consideration should be given to "the hour on which the individual began to proceed or return; the hour on which the individual was scheduled to arrive for, or on which the individual ceased to perform, such duty; the method of travel performed; the itinerary; the manner in which the travel was performed; and the immediate cause of disability or death."

If it is determined that the accident occurred while the Veteran was returning directly from his INACDUTRA service, a VA examination should be scheduled to obtain a medical opinion as to a nexus between the injuries sustained in the 1998 accident and his current back condition.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide a specific timeline surrounding the May 4, 1998 motor vehicle accident in accordance with 38 C.F.R. § 3.6(e).  The following questions should be answered:  (1) What is the hour on which the Veteran began to return to his destination of origin (home)?; (2) What is the hour on which the Veteran ceased to perform his INACDUTRA?; (3) What was the method of travel performed?; (4) What was the itinerary?; and (5) What was the manner in which the travel was performed?

2.  If a determination is made that the Veteran was returning directly home from a period of INACDUTRA when the May 4, 1998 accident occurred, schedule a VA examination for the purpose of obtaining a medical opinion as to the etiology of the Veterans' back condition. The claims file must be provided to the VA examiner, who should indicate that the file was reviewed.  The examiner should respond to the following: 

Did the Veteran's current back condition have its onset as the result of the May 4, 1998 motor vehicle accident which occurred while traveling home from a verified period of INACDUTRA?

A detailed explanation (rationale) is requested for all opinions provided, citing supporting clinical data and/or medical literature, as appropriate.

3.  Review the examination report to ensure compliance with the directives of this REMAND.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above actions and any other development as may be indicated, the Veteran's claims on appeal should be readjudicated to include consideration of all evidence associated with the file since the March 2014 statement of the case.  If the claims remain denied, the Veteran and his representative must be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


